Citation Nr: 0712716	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative spondylosis of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 2002, when he retired.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO, in pertinent part, awarded 
service connection for a left knee injury and degenerative 
spondylosis of the lumbar spine.  Separate 10 percent 
evaluations were assigned for each disability effective 
January 2003.  

The veteran presented testimony before the Board in June 
2005.  The transcript has been obtained and associated with 
the claims folder.

The matter was previously before the Board in December 2005, 
wherein the instant claims on appeal were remanded.  The 
matters have been returned to the Board and are now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's left knee has not been productive of 
moderate knee impairment due to recurrent subluxation or 
lateral instability.  

3.  Degenerative arthritis of the left knee has not been 
established by x-ray evidence.

4.  The veteran's degenerative spondylosis of the lumbar 
spine has been productive of muscle spasms.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5257 (2006). 

2.  The criteria for an initial evaluation of 20 percent, but 
no greater, for degenerative spondylosis of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5292, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239, 5242 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his claim in September 2002, 
while on active duty.  Service connection was awarded for 
degenerative spondylosis of the lumbar spine and a left knee 
injury in a February 2003 rating decision.  The veteran 
disagreed with the initial ratings assigned.  Thereafter, in 
a March 2004 letter, the RO provided notice to the veteran 
advising him of the need to submit evidence showing that his 
service-connected disabilities had worsened in severity, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence.  Additional VCAA letters were issued to 
the veteran in January 2006 and June 2006, which included a 
request that the veteran submit any relevant evidence in his 
possession.  Moreover, the June 2006 letter provided notice 
consistent with the provisions of Dingess.  The claim was 
last readjudicated in October 2006.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records; post service treatment records; VA 
examination reports; and the hearing transcript. 

The Board notes that in November 2006 additional evidence and 
argument were submitted.  Regional Office consideration of 
that evidence was waived by the veteran's representative in 
their January 2007 Post-Remand Brief.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions and 
hearing testimony; service medical records; post service 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

It should also be noted that use of terminology such as 
"slight," "moderate," and "severe" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

Left Knee

Historically, in a February 2003 rating decision, service 
connection was awarded for a left knee injury.  A 10 percent 
rating was assigned January 1, 2003, the day following the 
veteran's separation from service.  That decision was based 
on evidence that included service medical records, the 
veteran's DD-214, and a VA examination dated in November 
2002.  The veteran disagreed with the initial 10 percent 
rating and as such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 125-126.

The veteran's left knee injury is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which requires slight knee impairment due to recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate knee impairment due to recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe recurrent subluxation or lateral 
instability.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's left knee injury more closely 
approximates the criteria for the current 10 percent rating.  

In this regard, service medical records show the veteran was 
in an automobile accident in 1977.  At the time, his knee was 
wrapped.  There was no evidence of edema or dislocation.  
Range of motion was good.  X-rays were negative.  The veteran 
was diagnosed with a contusion.  The veteran began 
experiencing left knee swelling in 1987 secondary to running.  
He had no visible swelling at the time or redness.  The left 
knee was non-tender to palpation and stable.  There was no 
crepitus.  X-rays were negative.  The veteran was diagnosed 
with an acute inflammatory reaction.

Upon VA examination in November 2002, the veteran described 
swelling with running and occasional instability.  Physical 
examination showed the veteran's gait was normal.  He denied 
the use of assistive device.  There was no evidence of 
swelling, effusion, or inflammatory signs.  The veteran had 
full range of motion from zero to 140 degrees without 
evidence of pain or instability.  It was considered a normal 
examination.  X-rays of the left knee were normal.  
Functional loss was rated as mild.

Records from the Maxwell Clinic dated in April 2004, show the 
veteran complained of swelling, locking, and giving out of 
the knee.  Physical examination showed normal contours of the 
left knee, no effusion or discoloration.  There was mild 
joint line tenderness.  There was no marked instability or 
laxity.  He lacked 20 degrees of flexion with medial 
tenderness on compression.  

An April 2004 magnetic resonance imaging (MRI) report 
revealed small joint effusion and minimal increased signal in 
the posterior horn of the medial and lateral menisci which 
did not definitely reach the articular surface and probably 
reflected meniscal degeneration rather than a tear.  The 
anterior and posterior cruciate ligaments appeared intact, as 
well as the medial and lateral collateral ligaments.  

VA outpatient treatment records dated in March 2004 indicate 
the veteran reported a history of degenerative joint disease 
in the left knee.  He complained of worsening knee pain with 
jogging.  He used Naproxyn/Flexiril to relieve the pain.  The 
knees were considered stable after examination.  In September 
2004, he reported the occasional use of a knee brace for 
support.  The knee was positive for crepitus, but there was 
no evidence of effusion or swelling.  Entries dated in 2005 
show continued complaints of left knee pain.  The veteran 
denied any weakness.

A May 2005 letter from Dr. RDG indicated the veteran had 
moderately severe left knee arthritis with probable cartilage 
damage.  He further indicated the veteran had acute 
inflammation causing pain and gait instability.  No objective 
examination or test results were provided to support the 
statement.

Upon VA examination in June 2006, the veteran reported 
wearing a knee brace on occasion.  He denied any surgical 
intervention.  He complained of daily pain with flare-ups, 
which resolved in approximately three hours.  He further 
stated that pain increased with walking and standing.  He 
indicated that he had buckling of his knee upon waking in the 
morning and occasional swelling.  

Physical examination showed the veteran was able to flex his 
left knee from zero to 130 degrees.  There was no medial or 
lateral instability.  The veteran had negative anterior and 
posterior drawer signs.  McMurray and pivot-shift tests were 
negative.  There was no joint line tenderness either medially 
or laterally.  There was no joint effusion or patellofemoral 
compression pain.  There was no increased loss of motion 
secondary to repetitive motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was 
also no evidence of recurrent subluxation of the knee joint.  
The veteran did not demonstrate or appear to be in pain 
during 
the examination.  X-rays of the left knee revealed no 
articular or soft tissue abnormality.  The veteran was 
diagnosed with chronic pain of the left knee.  The examiner 
opined the veteran was experiencing only mild disability from 
his left knee condition. 

Upon review of the evidence, the Board notes that moderate 
recurrent subluxation or lateral instability has not been 
shown.  While the veteran has subjectively complained of a 
feeling of instability, such has not been shown by the 
medical evidence.  The Board notes the statement by Dr. RDG 
in May 2005 that the veteran had moderately severe left knee 
arthritis with probable cartilage damage and that the veteran 
had acute inflammation causing pain and gait instability.  
However, no objective examination or test results were 
provided to support the statement.  

Further, there has been no objective evidence of instability 
or subluxation of the left knee joint on VA examinations.  
Further, MRI of the left knee in April 2004 showed some 
evidence of minimal meniscal degeneration, but intact 
ligaments.  

The Board has considered the veteran's complaints of pain, 
weakness, locking and instability, as well as his statements 
that he can no longer engage in running 3 to 4 miles.  The 
Board also notes that VA outpatient records note the veteran 
sometimes uses a knee support.  However, the 10 percent 
evaluation currently assigned contemplates these complaints, 
and the objective findings in the medical evidence do not 
support an evaluation in excess of 10 percent for his left 
knee injury.  See Deluca, supra.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record which 
would avail the veteran of a higher disability rating.  In 
this regard, limitation of flexion to 30 degrees, or 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
As noted above, the veteran's left knee had full range of 
motion in November 2002, 0 to 120 degrees in April 2004, and 
0 to 130 degrees in June 2006.  Further, there was no pain 
with range of motion upon VA examination in November 2002 or 
June 2006.  Moreover, upon VA examination in June 2006, there 
was no further limitation of motion by fatigue, weakness, 
lack of endurance, or incoordination.  Thus, the evidence 
clearly shows that an increased rating based upon limitation 
of motion is not warranted.

The Board has also considered whether a separate rating is 
warranted for arthritis under Diagnostic Code 5003.  While 
outpatient treatment records note a history of degenerative 
joint disease and Dr. RDG indicated the veteran has 
moderately severe left knee arthritis, x-rays of the left 
knee in 2002 and 2006 were negative for arthritis.  While 
minimal degeneration of the menisci was noted on the April 
2004 MRI, no bony abnormalities such as arthritis were 
identified.  Thus, a separate rating for arthritis is not 
warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 
9-98.

The Board has also considered separate ratings under 
Diagnostic Codes 5260 and 5261; however, there is no 
objective evidence of limitation of flexion of the left knee 
to 60 degrees or limitation of extension of the left knee to 
5 degrees.  VAOPGCPREC 9-04 (September 17, 2004).  Thus, 
separate ratings are not warranted under those Codes.

Further, while there was an isolated finding of small joint 
effusion upon MRI in April 2004, there has been no other 
evidence of swelling, deformity, or atrophy of the left knee.  
Despite the veteran's complaints of locking and giving way of 
the knee joint, there has been no objective evidence of 
dislocated semilunar cartilage, nor did the MRI show such.  
Thus, an increased rating under Diagnostic Code 5258 in not 
warranted.  38 C.F.R. § 4.71a. 

In light of the above, there is no basis for assignment of an 
evaluation in excess of 10 percent at any time during the 
course of the claim.  See Fenderson, 12 Vet. App. at 126. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

Finally, the evidence does not reflect that the veteran's 
left knee injury has caused marked interference with 
employment or required frequent inpatient hospitalization 
such that application of the regular schedular standards is 
rendered impracticable.  The VA Schedule for Rating 
Disabilities is premised on the average impairment in earning 
capacity.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Degenerative Spondylosis of the Lumbar Spine

Historically, in a February 2003 rating decision, service 
connection was awarded for degenerative spondylosis of the 
lumbar spine.  A 10 percent rating was assigned January 1, 
2003, the day following the veteran's separation from 
service.  That decision was based on evidence that included 
service medical records, the veteran's DD-214, and a VA 
examination dated in November 2002.  The veteran disagreed 
with the initial 10 percent rating and as such, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
125-126.

During the course of this appeal, on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

Originally, the veteran's degenerative spondylosis of the 
lumbar spine was rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic 5295, which required 
lumbosacral strain with slight subjective symptoms only.  A 
20 percent evaluation was indicated where there was evidence 
of lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation was indicated 
where there was evidence of severe lumbosacral strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, or 
with some of the aforementioned characteristics accompanied 
by abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 10 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not great 
than 235 degrees, or muscle spasm or guarding or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour or vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  A 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

Having carefully considered the veteran's contentions in 
light of the evidence of record previously delineated above 
and the applicable law, the Board finds that the veteran's 
degenerative spondylosis of the lumbar spine more closely 
approximates the criteria for an initial 20 percent rating.  

In this regard, service medical records show the veteran 
complained of low back pain.  In May 1991, the veteran denied 
numbness or weakness in the lower extremities.  He also 
denied bowel or bladder dysfunction.  He had normal range of 
motion with mild pain.  There was no evidence of muscle 
spasm.  Straight leg raising was negative.  X-rays were 
normal.  The veteran was diagnosed with lumbar strain.  The 
veteran continued to complain of back pain in 2000, 2001, and 
2002.   An entry dated in June 2002 indicates the veteran had 
no radiculopathy.  X-rays were normal.  The veteran was 
diagnosed with lumbago. 

Upon VA examination in November 2002, the veteran reported 
using a back brace.  He indicated aggravating factors were 
lifting, prolonged sitting, and driving.  The veteran denied 
a history of arthritis of the lumbosacral spine.  He stated 
he only had very occasional radiating pain into the right 
lower extremity.  Physical examination revealed mild 
tenderness over the lumbosacral spine.  There was full range 
of motion of forward flexion of 90 degrees, backward 
extension of 35 degrees, lateral flexion of 40 degrees on 
either side, and lateral rotation of 35 degrees on either 
side.  There was some mild pain associated with range of 
motion.  There was no paravertebral muscle spasm noted.  

Straight leg raising test on the right side to about 90 
degrees caused slightly exaggerated lower back pain without 
any radiculopathy symptoms.  The neurological examination was 
normal without any evidence of any focal neurological 
deficit.  X-rays showed mild anterior vertebral spurring at 
L4-5.  The intervertebral disc spaces were normal.  The 
findings were suggestive of mild degenerative spondylosis.

Records from the Maxwell Clinic dated in May 2003 and July 
2003 indicate the veteran complained of low back pain.  He 
was found to have a normal gait.  There was some spasm 
palpable at L4-S1.  Sensation was intact to light touch and 
pinprick.  Range of motion was unrestricted.  In March 2004, 
the veteran also had unrestricted range of motion.  Straight 
leg raising was negative.  

VA outpatient treatment records dated in May 2003 reveal the 
veteran used an occasional brace.  The veteran denied 
weakness in his lower extremities.  The back was considered 
stable.  In September 2003, muscle strength was 5/5.  In May 
2005 and December 2005, the veteran again complained of pain, 
but denied weakness.  There was mild diffuse tenderness over 
the lumbosacral area.  

A May 2005 letter from Dr. RDG indicated the veteran had 
moderate to severe recurrent low back condition with probable 
osteoarthritis and degenerative disc disease.  He further 
indicated this caused stiffness, pain, and recurrent muscle 
spasms. 

During the veteran's June 2005 Travel Board hearing, he 
testified that he had to lay down approximately two to three 
times a week for approximately 30 to 40 minutes due to flare-
ups of pain and spasms.  He denied missing work.  

Upon VA examination in June 2006, the veteran complained of 
pain and spasms occurring daily and resolving in 
approximately two hours.  He denied bowel, bladder, or 
erectile dysfunction.  He had no difficulty with activities 
of daily living.  He complained of back stiffness upon rising 
in the morning.  Physical examination showed normal lordotic 
curve.  The veteran walked with a symmetrical gait with 
normal rhythm.  There was no spasm or tenderness present in 
any of the back musculature.  There was no sciatic nerve or 
spine tenderness present.  Range of motion was as follows: 
flexion 40 degrees; extension 5 degrees; right lateral 
bending 15 degrees; left lateral bending 20 degrees; and 
bilateral lateral rotation 30 degrees.  There appeared to be 
no expression or demonstration of pain.  

The examiner also indicated the veteran appeared to be 
actively restricting his normal range of back motion, which 
the veteran argued in July 2006 was the result of pain.  
However, straight leg raising was negative to 90 degrees 
bilaterally.  There was no major muscle group weakness in 
either lower extremity, all being grade 5.  Deep tendon 
reflexes at the knee and ankle were +4 bilaterally.  There 
was no dermatome distribution or loss of sensation in either 
lower extremity.  There was no increased loss of motion 
secondary to repetitive use due to pain, fatigue weakness, 
lack of endurance, or incoordination.  X-rays of the 
lumbosacral spine showed minimal spondylosis.  The examiner 
opined the veteran was experiencing mild disability from the 
back disability.

Additional records from Dr. RDG dated in 2004 and 2005 show 
the veteran complained of low back pain, stiffness, and 
spasm.  In October 2005, the veteran had a slight decreased 
in range of motion and mild muscle spasm.  There was no 
deformity.  Sensory function was intact.  Deep tendon 
reflexes were normal.  The veteran was diagnosed with 
moderate to severe lumbosacral strain.  

In light of the veteran's subjective complaints of pain in 
his back made to treatment providers and the findings of 
muscle spasms at different times during the course of the 
appeal, the Board finds that a 20 percent evaluation is 
warranted since the date of claim.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5295; see also DeLuca, supra.

While the Board has determined that an increased evaluation 
of 20 percent is warranted, the evidence does not show 
symptomatology consistent with either the old or revised 
criteria for a higher rating of 40 percent.  

Under the old criteria, while muscle spasms were variously 
diagnosed in 2003, 2004, and 2005 to warrant a 20 percent 
rating under Diagnostic Code 5295, there is no evidence of 
listing of the whole spine to the opposite side, marked 
limitation of forward bending, loss of lateral motion, or 
abnormal mobility on forced motion to warrant a 40 percent 
rating.  38 C.F.R. § 4.71a (2002).  Further, range of motion 
was not severely limited to warrant a 40 percent rating under 
Diagnostic Code 5292.  Id.  In this regard, the November 2002 
VA examiner noted the veteran had full range of motion with 
only mild pain on motion and records from the Maxwell clinic 
in May and July 2003 noted the veteran's range of motion of 
the back was unrestricted.  Thus, severe limitation of motion 
under the old criteria is not shown.

A higher rating under the new criteria, which became 
effective in September 2003, is also not shown.  
Specifically, the evidence does not show limitation of 
forward flexion to 30 degrees or less.  In this regard, the 
veteran was able to forward flex to 40 degrees on the 2006 VA 
examination.  Thus, a higher rating under the General Rating 
Formula for Diseases and Injuries of the Spine is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239, 
5242.

The Board has considered the veteran's subjective complaints 
of pain and functional limitation.  However, objective 
findings to support a rating in excess of the 20 percent 
rating being assigned are not shown.  Further, the 2006 VA 
examination found no increased loss of motion secondary to 
repetitive use due to pain, fatigue weakness, lack of 
endurance, or incoordination.  Thus, an evaluation in excess 
of 20 percent is not warranted at any point during the course 
of the claim.  See DeLuca, supra.

The Board further notes that a higher rating is not warranted 
under Diagnostic Code 5293/5243 for intervertebral disc 
syndrome as the record fails to show that the veteran suffers 
from neurologic symptoms in the lower extremities.  In this 
regard, neurological evaluations on the 2002 and 2006 VA 
examinations were normal, and no neurological abnormalities 
were noted in private and VA treatment records.  The Board 
notes Dr. RDG's statement that the veteran's back condition 
was in part probably related to degenerative disc disease; 
however, no objective findings to support this conclusion 
were provided, and, as noted above, no neurological 
abnormalities have been shown.  Thus, the Board finds that 
the veteran's disability is not reflective of intervertebral 
disc syndrome, and the regulations pertaining to that 
disorder are not applicable.  

Finally, the evidence does not reflect that the veteran's 
degenerative spondylosis of the lumbar spine has caused 
marked interference with employment or required frequent 
inpatient hospitalization such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left knee injury is denied.

Entitlement to an initial 20 percent evaluation for 
degenerative spondylosis of the lumbar spine is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


